Citation Nr: 1709883	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA compensation benefits calculated in the amount of $63,831.39. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to April 1970 and from October 1972 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's request for waiver of an overpayment in the amount of $63,831.39.  The Veteran was notified of this decision by letter dated November 16, 2004.  He submitted a timely notice of disagreement and a Statement of the Case was furnished on the waiver issue in September 2012.  The Veteran submitted a VA Form 9, which was received in January 2013.  The appeal was certified to the Board by the COWC of the RO in Milwaukee, Wisconsin.

The Board observes that the appeal was not received within 60 days from the date that the Agency of Original Jurisdiction (AOJ) mailed the Statement of the Case. See 38 C.F.R. § 20.302 (b) (2016).  Nonetheless, the issue was certified for appeal and the Board will accept jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive  Appeal, VA waived any objections it might have had to the timeliness of filing). 

The Board acknowledges that a substantial portion of the calculated debt has been recouped; however, the entire amount is for consideration.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).

This appeal was previously before the Board in April 2015, and was remanded at that time for further development.

As concerns hearings, the record shows that a COWC hearing was scheduled for May 2005, but was canceled by the Veteran.  He then failed to report for a Central Office hearing in September 2014.  In March 2016, the Veteran's representative submitted a statement that explained that the Veteran was unable to attend the Central Office hearing and asked that a videoconference hearing be scheduled in its stead.  Finding good cause, the Board in April 2016 remanded the case in order to provide the Veteran with his requested hearing.  Such hearing took place, via videoconference, before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the file.  

Throughout the appeal of the denial of a waiver, the Veteran has continually argued that the overpayment was not properly created and that he did not owe VA any money.  The Board acknowledges that the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Veteran has requested retroactive reinstatement of benefits from December 27, 2001, the date of termination.  By letter dated April 2011, the Chicago RO denied this request and essentially determined that the debt was valid. The Veteran was provided appeal rights.  In reviewing the record, the Board is unable to find any correspondence or other evidence that could reasonably be construed as a timely notice of disagreement with the decision addressing the validity of the debt.  See 38 C.F.R. §§ 20.201, 20.302(a) (2016).  Accordingly, this issue is not for consideration and the debt is considered valid.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  In October 1997, a warrant was issued in Lee County, Florida, for the Veteran's arrest based on a violation of probation.

2.  In May 2004, the Veteran was arrested based on that warrant and in November 2004, he was found guilty of violating his probation.

3.  After complying with necessary due process requirements, VA retroactively terminated the Veteran's compensation for the period from December 27, 2001, to May 10, 2004, based on his fugitive felon status for that time period.  This retroactive termination resulted in an overpayment in the calculated amount of $63,831.39.

4.  The Veteran met the definition of a fugitive felon during the period from December 27, 2001, to May 10, 2004.

5.  Recovery of the overpayment balance of $63,831.39, would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery for the overpayment of VA compensation benefits are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This appeal involves the validity of the creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify provisions of the VCAA do not apply. Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply the Board finds no deficiency.  See Edwards v. Peake, 22 Vet. App. 57, 60 (2008).  The Veteran has not identified any outstanding records or additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

Additionally, the Veteran presented testimony in November 2016, during a Board hearing related to his claim.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the applicable law, and prompted the Veteran to ask any questions he might have regarding his claim.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board is unaware of any additional evidence that is available in connection with this appeal.

Laws and Regulations

Compensation benefits are not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (a) (West 2014); 38 C.F.R. § 3.665 (n)(1) (2016).

The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665 (n)(2). 

The Board acknowledges that the Veteran indicated that he was unaware of the outstanding warrant prior to the May 2004 communication from VA which proposed to terminate his benefits based on that fact.  However, the United States Court of Appeals for Veterans Claims (Court) has found that actual knowledge that a warrant has been issued is irrelevant and not a part of the statutory requirement for finding a Veteran to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  Moreover, the Court also determined that that an adjudication of guilt is not required for a Veteran to be considered a fugitive felon.  Id.  

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.  In a June 2014 letter, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures. VBA Letter 20-14-09 (June 23, 2014).  Therein, the Undersecretary explained that VBA had previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant but that, effective immediately, VBA no longer presumed that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further stated that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: [a] judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up until the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the date it is recalled, dismissed, or quashed, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1, Pt. X, Ch. 16.2 (f).



Analysis

The RO has determined that the Veteran was overpaid compensation benefits from December 27, 2001, to May 10, 2004, based on the determination that the Veteran was a fugitive felon during this period of time.  This period of overpayment created a debt of $63,831.39. 

The Veteran asserts that he was unaware of the outstanding warrant and, therefore, was not at fault in creating the overpayment in compensation benefits.  

At the outset, the Board notes that the policy change stated in VBA Letter 20-14-09 (June 23, 2014) was not in effect at the time the warrant in question was issued.  Additionally, the Board is not bound by VBA Letter 20-14-09 (June 23, 2014).  38 U.S.C.A. 38  C.F.R. § 19.5  (2016) (stating that in considering appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs; it is not bound by Department manuals, circulars, or similar administrative issues).  

The Board notes that, even if it were bound by such a directive, the criteria for fugitive felon status was met in this case, as there was a felony warrant issued; the Veteran was provided notice by VA in March 2004; and it is clear from the record that he violated a condition of probation or parole.  Accordingly, the Board finds that VBA Letter 20-14-09 does not impact the disposition of the present case. 

As an initial matter the Board finds that the procedural due process requirements are met.  In March 2004, the Department of Veteran Affairs Office of Inspector General (OIG) determined that the Veteran had a warrant for his arrest issued in October 1997.  The warrant had been issued by the Lee County Sheriff's Office in Fort Myers, Florida.  A subsequent report noted that the Lee County warrant was vacated on May 10, 2004, with the arrest of the Veteran. Based on this information, the RO proposed to terminate benefits for the Veteran, effective December 27, 2001 through May 10, 2004.  The Veteran was notified of the proposed action in the March 2004 letter.  The Veteran did not respond to the proposed termination within 60 days and in June 2004, his benefits were retroactively terminated for the period during which the warrant was outstanding.

With regard to the merits of whether the Veteran was properly characterized as a fugitive felon, statements from the Veteran, documentation from his probation officer, as well as court documents on file, indicate that the Veteran was convicted of a felony in 1993 and placed on probation for 10 years.  In 1997, he absconded from the supervision of the Florida Department of Corrections.  The Veteran was then arrested in 1997 in Duval County, Florida, on unrelated charges.  At that time, the Veteran contends, Lee County was made aware of his incarceration in Duval County, but opted not to extradite him to their jurisdiction.  The Veteran reported that the Duval County judge recommended that he verify the status of the warrant with Lee County; however, the Veteran did not do so and, in his words, assumed that the warrant for his arrest in Lee County was no longer valid.  As noted above, the Lee County warrant was in fact still active, as evidenced by the Veteran's May 2004 arrest.

The Board notes that, in December 2008, the Veteran submitted court paperwork showing that a charge of nolle prosequi was entered regarding certain 1997 charges in Duval County, Florida, related to possession of drugs, driving under the influence, and driving while license suspended or revoked.  Based on this, the Veteran asserted that the outstanding warrant upon which VA had based its termination of his benefits had been released, and he asked that such benefits be restored.  The Board notes that the warrant creating the fugitive felon status was issued by Lee County, Florida under a separate docket number, for a violation of parole, and not by Duval County for the charges listed above. 

Based on the evidence of record, the Board finds that there was an active warrant for the Veteran's arrest prior to May 10, 2004.  The basis of that warrant was the Veteran's failure to comply with the terms of his probation stemming from a felony conviction.  Accordingly, the Veteran meets the definition of a fugitive felon.  38 U.S.C.A. § 5313B (b); 38 C.F.R. § 3.666 (e)(2) (2016) (stating that a fugitive felon means a person who is a fugitive by reason of, inter alia, violating a condition of probation or parole imposed for the commission of a felony under Federal or State law); see also Mountford, supra (noting that the statute barring veterans from receiving VA benefits while they are a fugitive felon does not require an adjudication of guilt or knowledge of the outstanding arrest warrant).

Thus, the remaining matter before the Board is whether a waiver of the overpayment created by the Veteran's status as a fugitive felon is warranted.

Overpayments created by the retroactive discontinuance of VA benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660.  Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.963 (a), 1.965(b).

In this case, the Committee on Waivers and Compromises concluded in its November 2004 decision that the Veteran did not exhibit fraud, misrepresentation, or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.  As discussed above, the Veteran has stated that he was unaware of his fugitive felon status and did not defraud the government.

Therefore, the issue to be addressed is whether a collection of the debt would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965 (a).  In making this determination, consideration will be given to six elements which include (but are not intended to be all-inclusive): the degree of fault of the debtor; a balancing of faults between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; an, whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

After reviewing the record and having considered the Veteran's contentions, the Board initially concludes that the Veteran was at fault in the creation of the overpayment, as such was caused by his failure to adhere to the terms and conditions of his release, resulting in a warrant for his arrest.  Any argument that he was unaware of his status is simply not credible.  Furthermore, there is no indication of any fault on the part of VA in the creation of the overpayment.  Prompt action was taken by the Chicago RO to reduce benefits upon learning of the Veteran's fugitive felon status.

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, withholding benefits to recover the debt would not defeat the purpose of VA compensation benefits because the Veteran was not entitled to benefits received in light of his fugitive felon status, which resulted in the creation of the debt.  Rather, the Veteran was statutorily prohibited from receiving VA compensation during the period he was a fugitive felon pursuant to legislation intended to deny fugitives the means to maintain themselves in that status.  See, e.g., VAOPGCPREC 7-2002 (Dec. 3, 2002).  The Board finds that the purpose and intent of the fugitive felon statute outweighs any consideration as to the purpose of benefits in this case.

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no legal entitlement.  Under such circumstances, to allow him to retain VA benefits would constitute unjust enrichment.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

The Board acknowledges that recovery of the debt may result in financial hardship for the Veteran.  However, considerations of hardship must be weighed against the other factors, which, as discussed above, are against the Veteran's claim.  Most significantly, the Veteran is at fault for creation of the debt, and failure to repay the debt would result in unfair gain to him.  The only reason this debt was created was because of the Veteran's status as a fugitive felon.  The Board finds that waiver of recovery cannot be granted in this matter, despite any showing of financial hardship.
After carefully weighing all relevant factors set forth above, the Board finds that recovery of the indebtedness does not violate the principles of equity and good conscience.  The Board finds that the significant fault on the part of the Veteran, and the unjust enrichment which would accrue from the granting of a waiver, outweigh any factors that would tend to support a waiver of recovery of the overpayment in this case, including financial hardship.  Under such circumstances, the request for waiver must be denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.

As the preponderance of the evidence is against the claim on appeal, the benefit of the doubt rule does not apply, and the benefit sought on appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A waiver of recovery of the overpayment of VA compensation benefits in the amount of $63,831.39, is denied.
 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


